Bloodworth, J.
1. “This court has no power to determine that the preponderance of the evidence is in favor of one party to a cause rather than the other, or to award a new trial in any case where there is any evidence sufficient to support the verdict.” Bunn v. Hargraves, 3 Ga. App. 518 (60 S. E. 223); Wilson v. Barnard, 10 Ga. App. 90 (8), 99 (72 S. E. 943) ; Randall v. Bell, 12 Ga. App. 614 (77 S. E. 1132).
2. The trial judge did not err either in admitting the testimony complained of or in refusing a new trial.

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.